PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,460,314
Issue Date:  October 4, 2016
Application No. 14/556,607
Filed: December 1, 2014
Attorney Docket No. 12151.0013-00000    
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received March 10, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,300, stating in part that “[o]n February 17, 2021, Applicants sent by facsimile a Petition to Accept Unintentionally Delayed Payment of Maintenance Fee . . . along with a credit card payment totaling $2,300 . . . Applicants filed an ePetition to Accept Unintentionally Delayed Payment of Maintenance Fee . . . and a payment of $2,050. . . Due to this duplicate payment, Applicants request a refund”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $2,300 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions